                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLANNED PARENTHOOD                                 Case No. 16-cv-00236-WHO (DMR)
                                         FEDERATION OF AMERICA, INC., et al.,
                                   8
                                                        Plaintiffs,                         ORDER ON ADMINISTRATIVE
                                   9                                                        MOTIONS FOR RELIEF FROM
                                                 v.                                         DEFENDANTS' MOTION TO COMPEL
                                  10
                                         CENTER FOR MEDICAL PROGRESS, et                    Re: Dkt. Nos. 337, 338
                                  11     al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13          Third parties Regents of the University of California (“Regents”) and Advanced

                                  14   Bioscience Resources’ (“ABR”) filed motions for administrative relief from Defendants’ October

                                  15   25, 2018 motion to compel. Defendants responded. [Docket Nos. 337, 338, 339.] In the motion

                                  16   to compel, Defendants seek an order compelling the Regents and ABR to produce documents in

                                  17   response to subpoenas served by Defendants in 2017. The Regents and ABR ask the court to

                                  18   relieve them from responding to Defendants’ motion to compel due to Defendants’ failure to meet

                                  19   and confer with them prior to filing the motion.

                                  20          Federal Rule of Civil Procedure 37 provides that when moving for an order compelling

                                  21   discovery, the moving party “must include a certification that the movant has in good faith

                                  22   conferred or attempted to confer with the person or party failing to make disclosure or discovery in
                                       an effort to obtain it without court action.” Fed. R. Civ. P. 37(a)(1). Similarly, Local Rule 37-1
                                  23
                                       provides that “[t]he Court will not entertain a request or a motion to resolve a disclosure or
                                  24
                                       discovery dispute unless, pursuant to Fed. R. Civ. P. 37, counsel have previously conferred for the
                                  25
                                       purpose of attempting to resolve all disputed issues.” Civ. L.R. 37-1(a). In their opposition to the
                                  26
                                       administrative motions, Defendants concede that they did not attempt to meet and confer with the
                                  27
                                       Regents and ABR prior to filing their motion to compel, arguing only that “any such efforts would
                                  28
                                   1   have been futile.” Opp’n 2.

                                   2           The court finds that Defendants have not justified their failure to meet the requirements of

                                   3   Rule 37(a)(1) and Local Rule 37-1(a). Accordingly, the Regents and ABR’s administrative

                                   4   motions are granted as follows: the portion of Defendants’ motion to compel pertaining to the

                                   5   subpoenas to the Regents and ABR is denied without prejudice. The Regents and ABR need not

                                   6   respond to the motion. Defendants’ motion to compel is confined to discovery served on
                                                                                                              ISTRIC
                                   7   Plaintiffs.
                                                                                                         TES D      TC
                                                                                                       TA




                                                                                                                              O
                                   8




                                                                                                  S




                                                                                                                               U
                                                                                                 ED




                                                                                                                                RT
                                                                                                                      DERED
                                               IT IS SO ORDERED.




                                                                                             UNIT
                                   9
                                                                                                              O OR
                                       Dated: November 7, 2018                                        IT IS S
                                  10




                                                                                                                                      R NIA
                                                                                         ______________________________________
                                                                                                                            u
                                                                                                                    a M. Ry
                                  11

                                                                                             NO
                                                                                                                n
                                                                                                        Donna oM.
                                                                                                             D    n
                                                                                                                  Ryu
                                                                                                        dge Magistrate Judge




                                                                                                                                      FO
                                  12                                                           UnitedJuStates
                                                                                               RT
Northern District of California




                                                                                                                                  LI
 United States District Court




                                                                                                 H    ER




                                                                                                                              A
                                  13                                                                                              C
                                                                                                           N                 OF
                                                                                                               D IS T IC T
                                  14                                                                                 R
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
